Citation Nr: 0031791	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. Juarbe




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the San Juan, 
Puerto Rico, Regional Office of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a psychiatric disorder, classified as 
schizophrenia.  In an August 1999 supplemental statement of 
the case, the RO determined that new and material evidence 
had been submitted to reopen the claim, but continued to deny 
the claim based on all of the evidence.

Even though the RO developed the case as if it were a new 
claim, the issue of whether new and material evidence has 
been presented to reopen the claim must first be addressed by 
the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  Accordingly, the issue continues to be characterized 
as noted on the preceding page.


FINDINGS OF FACT

1.  A Board decision of April 1980 upheld a severance of 
service connection for schizophrenia on reconsideration.

2.  The additional evidence submitted since April 1980 
includes a letter from a fee basis physician who gives an 
second opinion that the veteran's psychiatric disorder first 
became manifested during active duty in July 1945.

3.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a psychiatric disorder, claimed as 
schizophrenia.


CONCLUSIONS OF LAW

1.  The April 1980 Board decision, which denied restoration 
of service connection for a psychiatric disorder, claimed as 
schizophrenia on reconsideration, is final.  38 U.S.C.A. 
§§ 7103, 7104(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000)).

2.  Evidence accumulated since the April 1980 Board 
determination is new and material. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
schizophrenia was previously considered and denied by the 
Board in February 1978.  The Board at that time severed 
service connection for the above disabilities finding that 
there was no reasonable basis to maintain service connection 
for an acquired psychiatric disorder as one was not present 
inservice, there was no continuity of nervous symptoms 
subsequent to discharge from service, and that schizophrenic 
reaction was first shown to exist many years after separation 
from service.  The Board noted that the veteran had been 
hospitalized on one occasion for treatment of a disability 
classified as an ill defined condition of the nervous system; 
otherwise the record was negative for any manifestations of 
psychiatric disability inservice.  The Board's February 1978 
decision to deny restoration of service connection for 
schizophrenia was upheld on reconsideration in an April 1980 
determination.  The Board's April 1980 decision is final. 38 
U.S.C.A. §§ 7103, 7104.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). 

The veteran's service medical records, which were previously 
considered by the Board in April 1980, included records from 
July 1945, showing the veteran was hospitalized for nine days 
with numerous complaints that were repeatedly documented.  
These complaints were noted to come from an ill defined 
condition, with manifestations that included, weakness, 
anorexia, nervousness and anxiety.  He was discharged with 
final diagnoses of ill defined condition of the nervous 
system, manifested by weakness, nervousness and poor 
appetite, mild.  Also diagnosed was an infestation with 
hookworm Trichuris trichuria.  An August 1945 hospital 
discharge diagnosis included ill defined condition of the 
nervous system and hookworm infestation of the intestinal 
tract.  Otherwise service medical records are negative for 
any nervous disorder manifestations.  His October 1945 
separation examination showed no psychiatric diagnosis.

In September 1947, the veteran was treated for symptoms of 
general weakness, epigastric discomfort, fullness, belching 
and pain after meals, marked loss of weight, anorexia and 
marked giddiness.  After a period of fasting and testing with 
barium gastrointestinal studies yielded negative findings, 
the diagnosis was gastritis, acute, cause undetermined, and 
physical condition was noted to be very good.  In 1950, he 
was treated repeatedly for gastrointestinal complaints, 
diagnosed as acute gastroenteritis, cured, in February 1950 
and acute colitis, cured in March 1950.  In September 1950, 
he was diagnosed with abdominal pain, cause unknown.  

A translated letter from April 1956 certified that a Dr. Raul 
Lopez de Victoria treated the veteran on multiple occasions 
with the diagnosis of chronic anxiety with psychosomatic 
reactions.

In a treatment record, dated after March 1965, but prior to 
June 16, 1966, he was again seen for gastrointestinal 
symptoms, and also had complaints of insomnia, restlessness 
and feeling depressed.  On June 16, 1966, he was said to be 
irritable, having insomnia and auditory hallucinations and 
paranoid trends.  In July 1966, he was noted to have problems 
living with others, and was planning to live alone.   

The report from an August 1966 VA gastrointestinal 
examination yielded an impression of probable 
psychophysiologic gastrointestinal reaction and advised a 
psychiatric evaluation be conducted.  An August 1966 VA 
psychiatric examination noted complaints that included 
epigastric pain, accompanied by diarrhea, compulsive walking, 
hyperactivity, poor sleep, nightmares and hearing voices.  
Paranoid delusions were also present.  The diagnosis was 
schizophrenic reaction, undifferentiated type, with strong 
paranoid and depressive features.  

Also before the Board in April 1980 was a letter signed by a 
Dr. Luis Montalvo Durand, M.D., regarding a January 1967 
visit, which was translated in September 1977.  The physician 
indicated that he reviewed the veteran's medical history 
showing treatment for gastric disorders and nervousness in 
1945, with the veteran having been informed the condition was 
emotional, with the present diagnosis of chronic psychosis, 
paranoid schizophrenia, disabling him since 1965.  Dr. Duran 
gave the opinion that the gastric symptoms and nervousness in 
1945 were the first symptoms of the veteran's current mental 
condition.  

A report from an October 1968 VA examination revealed 
continued symptoms of anxiousness, paranoid feelings, and 
hallucinations, both auditory and visual.  Physical 
complaints related to the gastrointestinal system continued 
to be manifested, including diarrhea and gastric pains.  The 
diagnosis continued to be schizophrenic reaction, 
undifferentiated type.  

The report from a May 1971 VA examination indicated that the 
veteran was showing more deterioration.  He continued to have 
somatic complaints and words of reference.  He continued to 
complain of epigastric pain with diarrhea, and auditory and 
visual hallucinations.  The diagnosis continued to be 
schizophrenic reaction, undifferentiated type.  

Treatment records were obtained from Dr. Montalvo, following 
a records search in September 1975, which revealed that this 
physician kept medical records from 1952, on.  Translations 
of these records done in September 1977 reveal that he 
consulted this physician for the purpose of obtaining a VA 
certificate.  A history of being treated at Juncos, P.R. for 
digestive disturbance was given, and the veteran told the 
doctor that he remembered being told that the condition was 
due to nerves.  The veteran also alleged suffering from a 
nervous condition when he was discharged from service.  The 
translated treatment records noted continued problems with 
his stomach and continued psychiatric complaints including 
hallucinations and a diagnosis of schizophrenia.  

Also before the Board in April 1980 was a transcript from a 
hearing held in January 1979.  Dr. Durand was the witness, 
and he testified that he has worked on a Fee Basis since 1952 
handling "emotional cases."  He testified that he knew the 
veteran since 1945, when he treated the veteran as a general 
practitioner in Juncos.  He testified that he treated the 
veteran for frequent complaints of stomach problems, 
diarrhea, loss of appetite and nervousness.  Dr. Durand 
testified that he reached the conclusion that the (stomach 
condition) was an emotional condition.  He testified that he 
treated the veteran from 1945 to 1947, then did not treat the 
veteran again until 1967, when the veteran sought a 
certificate of treatment.  He testified that by 1967, the 
veteran's condition had essentially progressed from a 
psychoneurotic state to that of full-blown psychosis.  He 
presented an opinion that there is a medical relation between 
the picture of symptoms that were manifested in service and 
his current mental state.  

Evidence received after the Board's April 1980 denial 
includes treatment records from 1983 at the mental health 
clinic.  In August 1983, he had no complaints, although he 
was somewhat anxious at this time.

Also received after the Board's April 1980 denial was a 
letter from a fee basis physician, J.A. Juarbe dated in 
October 1997.  This letter stated that the veteran had a 
history of being discharged from the service in 1945, and 
noted that on July 31, 1945, he was found to be nervous, 
anorexic, anxious and weak.  A diagnosis of psychophysiologic 
GI reaction was said to have been made.  The physician then 
noted the history of the veteran's diagnosis of schizophrenic 
reaction, in July 1966.  Dr. Juarbe then noted the opinion of 
Dr. Luis Morales that the onset of the veteran's 
(psychiatric) condition began in 1945, and concurred with 
this opinion.  He opined that what was diagnosed as a 
gastrointestinal psychophysiologic reaction was beyond any 
reasonable doubt the prodromal symptoms of the schizophrenia 
that the veteran has so that it is a service connected 
condition.

At a hearing held in April 1999, the physician J.A. Juarbe 
testified as a witness for the veteran.  He testified that he 
was aware that in 1979 Dr. Mantalvo Durand, the fee basis 
psychiatrist had testified in a hearing that the veteran's 
psychiatric condition had its onset in service.  Dr. Juarbe 
testified that he agreed with Dr. Durand's opinion, and 
asserted his opinion that Dr. Durand was a highly regarded 
expert in the psychiatric field.  

Also received after the Board's April 1980 denial is a report 
from a June 1999 VA examination by a psychiatric Board.  This 
Board included an interview with the veteran and a review of 
the veteran's claims file.  Regarding medical treatment, he 
was said to have no recent admissions for psychiatric 
treatment, but since 1997, he had been seen as an outpatient 
by Dr. Juarbe.  On interview the veteran complained that he 
felt like his neighbors made fun of him.  He complained of 
hearing voices at night.  He indicated that he is basically 
isolated most of the time and not involved in any specific 
activity.  His thought content dealt with description of 
auditory hallucinations, and tendency towards isolation 
besides his referential and persecutory ideas.  He complained 
of poor sleep at night and that his wife has to nag him to 
take care of personal hygiene.  He described very little 
interest in surroundings and things.  A review of  the claims 
file included a review of the service medical records, 
including the hospitalization in 1945 for what was classified 
as an ill defined condition of the nervous system, with 
symptoms of poor appetite, anxiety and nervousness.  

The review also included a review of the testimony from Dr. 
Montalvo in 1979, wherein he testified that, as a general 
practitioner he treated the veteran from 1945 to 1947 for 
gastrointestinal and nervous problems but never made a 
diagnosis.  The review of this testimony noted that Dr. 
Montalvo never stated what treatment or medications he gave 
the veteran, but only said that those problems he treated 
were early manifestations of his current psychiatric 
condition.  The examiners noted that after 1947, Dr. Montalvo 
did not see the veteran again until he returned for a 
certificate in the 1960's.  The examiners noted that there 
was absolutely no evidence of treatment for the years from 
1947 to 1966, when schizophrenia was diagnosed.  Based on the 
objective evidence, the examiners concluded that they could 
not certify that the symptoms that were vaguely manifested of 
nervousness and anxiety were any way early manifestations or 
related to the diagnosis of schizophrenia made almost 20 
years afterwards.  The examiners concluded there was no 
evidence of the progression of the condition to relate one 
thing to the other.  At present the diagnoses of the veteran 
included schizophrenia disorder, undifferentiated type and 
dependent personality characteristics.

A report from a March 2000 aid and attendance examination 
noted the veteran to be a long standing neuropsychiatric 
case.  He was said to carry a diagnosis of anxiety disorder 
with depressive features.  He was said to receive treatment 
for this condition at this VA hospital with different 
medications, and a special examination of mental disorders 
was conducted.  The mental disorders portion of this 
examination again noted a diagnosis of anxiety disorder as 
well as schizophrenia and dementia.  This examination noted a 
history of psychiatric treatment for years.  His complaints 
included irritability, and of needing help from his wife in 
daily activities.  He was noted to be depressed, with blunted 
affect.  He was not hallucinating.  The diagnoses rendered 
included senile dementia and schizophrenia by history.

The Board finds that the medical evidence, namely the October 
1997 fee basis opinion and testimony of Dr. Juarbe, which is 
a second medical opinion that is in agreement with the 
opinion of the previous fee basis opinion of Dr. Durand that 
the veteran's inservice nervous system manifestations are 
related to his current psychiatric condition is "new" as it 
was not available for review in April 1980, and that it is 
"material" since it bears directly on matters which were the 
bases of the prior denial of service connection.  The Court 
has held that the credibility of evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
as the Board finds the medical evidence added to the record 
are "new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for 
schizophrenia, the claim is reopened.  To this extent the 
appeal is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes reasonable 
efforts to obtain all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; any relevant evidence in 
federal custody, including VA treatment records; and a 
medical examination or opinion where indicated.  Id.  
Such examination must be thorough and contemporaneous, and 
must take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In this case, the record reflects the veteran underwent a VA 
psychiatric examination in June 1999.  While the examination 
included a review of the claims file and service medical 
records, the examination noted the veteran gave a history of 
treatment with Dr. Juarbe since 1997.  The only evidence of 
record from Dr. Juarbe is from the October 1997 fee basis 
opinion and his hearing testimony from April 1999.  The 
veteran also acknowledged VA treatment in his aid and 
attendance examination of March 2000.  Thus it appears that 
there may be additional medical evidence, which has not been 
associated with the claims file.  Also the record is noted to 
include differential diagnoses of the veteran's claimed 
psychiatric disorder, including a history of generalized 
anxiety noted in a March 2000 aid and attendance examination.  
Therefore, clarification of the claimed disorder in question 
is warranted.

Furthermore, the report from the June 1999 VA examination 
does not appear to have included a comprehensive review of 
the claims file as warranted for an equitable disposition of 
this claim.  Specifically, the conclusion of the examination 
stated that there was "absolutely no evidence of what 
treatment the veteran received, if any between 1947 and 1966 
when diagnosis of schizophrenia appears."  The Board notes 
that contrary to this conclusion, there is evidence of 
treatment for gastrointestinal symptoms and nervous type 
symptoms described as "marked giddiness" in September 1947, 
with no physical explanation for the gastrointestinal 
symptoms.  On several occasions in 1950, he was treated 
repeatedly for gastrointestinal complaints, of an unknown 
cause.  In April 1956, a physician certified that he treated 
the veteran on multiple occasions for a diagnosed chronic 
anxiety with psychosomatic reactions.   Finally a document 
drafted prior to June 16, 1966, states that the veteran was 
seen for gastrointestinal symptoms, and also had complaints 
of insomnia, restlessness and feeling depressed.  

Unfortunately, the veteran's most recent examination also 
resulted in a diagnosis of senile dementia, which renders a 
thorough review of the record even more crucial, in view of 
the veteran's limited ability to provide information.  
Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (2000).

Accordingly, the case is remanded for the following:

1.  The RO should obtain all VA mental 
health treatment records, and records 
from his fee basis psychiatrist, Dr. 
Juarbe, not already associated with the 
claims file.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination(s) to 
ascertain the nature and severity of his 
claimed psychiatric disorder(s).  A panel 
of 2 psychiatrists should conduct this 
examination.  The claims folder as well 
as a copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination.  A detailed claims file 
review, to include review of service 
medical records, as well as records of 
medical treatment for gastrointestinal 
and/or neuropsychiatric complaints 
subsequent to service, in particular 
between 1945 and 1966.  The report of the 
examination should include a detailed 
account of all pathology and 
manifestations associated with any 
psychiatric disability found to be 
present.  In conducting the examination, 
the examiner(s) should express an opinion 
as to the extent of his physical and 
mental complaints as they relate to those 
complaints shown inservice.  The examiner 
must be requested to express opinions on 
the following questions: (1) the exact 
diagnosis or diagnoses of any 
psychological or psychiatric disability 
currently shown; (2) the degree of 
probability that any psychiatric or 
psychological disorder currently shown 
was first manifested inservice or within 
a year of discharge, and (3) the degree 
of probability that symptoms shown in 
service, in July and August 1945, 
represented the onset of a chronic 
psychiatric disability.  The examiners 
must provide full rationale for all 
opinions and conclusions reached.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  The purpose of 
the REMAND  is to further develop the record.  No action is 
required of the veteran until he is notified.  However, the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


